An unpub|islled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

PERCY LAVAE BACON, No_ 58848
Appellarrt,

vs. m  A
NEVADA PAROLE COl\/ll\/IISSIONERS, § d i" H W
Respolideiit. SEP 25 2914

 

oRDER DISMISSING APPEAL

On July 21, 2()11, this appeal was docketed in this court
without payment of the requisite filiiig fee. On August 27, 2()14, this court
entered an order requesting further documents and appellant was
cautioned that failure to respond within 10 days would result in the
dismissal of this appeal. To date, appellant lias not paid the filing fee or
otherwise communicated w'ith this court. Accorcliligly, cause appearin,g‘.
this appeal is dismissed

lt is so ORDERED.

 

cc: Hon. Jennifer P. Togliatti, District Jiidge
Perc:y Lavae Bacori
Attorney Gexieral/Carsorr City
Eighth District Court Clerk

Su:»neME Counr
os=
Nev»\oA

 ;L'¢,g{zzt
_.